Citation Nr: 0106421	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1971, from August 1972 to April 1976, and from December 1990 
to July 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran originally claimed an anxiety disorder due to an 
undiagnosed illness.  The theory of entitlement was later 
changed to an anxiety disorder due to stress and more 
recently an anxiety disorder secondary to service-connected 
Graves Disease.  All have been denied by the RO.  In July 
1998, he filed a claim to reopen his claim for an anxiety 
disorder.  In support of his claim, he submitted two 
statements from VA physicians noting that the veteran 
experienced anxiety, which they believed was due to the 
Persian Gulf War.  However, because there is some suggestion 
in the claims file that the veteran's anxiety is part and 
parcel of his service-connected Graves Disease 
symptomatology, the Board finds that an opinion is needed in 
order to clarify his diagnosis, symptoms, and etiology.  
Therefore, the Board finds that the claim should remanded for 
an opinion on these matters.

In addition, the Board notes that there is current VA 
examination associated with the claims file and no 
examination since the veteran filed the current claim.  
Therefore, it is the Board's opinion that an examination is 
necessary to determine the current status of the veteran's 
anxiety disorder.  Further, in addition, in order to make 
certain that all records are on file, while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  
Finally, the veteran should be advised that while the case is 
on remand status, he is free to submit additional evidence 
and argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for an anxiety disorder, 
Graves Disease, and/or hyperthyroidism 
not already associated with the claims 
file.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the entire claims file, 
to include any records obtained pursuant 
to the above, should be directed to the 
appropriate VA examiner for an 
examination (if needed), and opinion 
regarding the relationship between the 
veteran's anxiety disorder and Graves 
Disease and/or hyperthyroidism.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
current anxiety disorder?

(b)  Does the record establish that the 
veteran's current anxiety disorder is as 
likely as not part and parcel of his 
service-connected Graves Disorder or is 
it as likely as not a separate and 
distinct psychiatric disorder?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

(c)  If it is determined that the 
veteran's anxiety disorder is a separate 
and distinct psychiatric disorder (as 
opposed to a symptom of his service-
connected Graves Disease), the examiner 
should provide an opinion as to whether 
it is as likely as not that the veteran's 
anxiety disorder was incurred in or 
aggravated by and military service, with 
particular emphasis on service in the 
Persian Gulf War.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  Thereafter, the claim should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


